DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2011/0156264) in view of Yamano et al (US 2009/0008765).
Regarding claim 26, Machida (Figs. 1 and 9A-9C, especially Figs. 9A-9C) discloses a method comprising: forming a substrate 20; depositing a first conductive pad 22 and a second conductive pad 22 over the substrate; and depositing a barrier 23a on the substrate, the barrier 23a disposed between the first conductive pad and the second conductive pad, the barrier 23a vertically overlapping a portion of the first conductive pad 22; and depositing a first solder region 40 (labeled in Fig. 1) on the first conductive pad 22, the barrier 23a partially laterally surrounding the first solder region, a gap in the barrier in a plan view preventing the barrier 23a from completely laterally surrounding the first solder region in the plan view.
Machida does not disclose the first and the second conductive pads 22 depositing over a passivation layer on the substrate 20.

Regarding claims 27-31, Machida (Figs. 9A-9C) further discloses: depositing a second solder region 40 directly on the second conductive pad 22, the barrier 23a being disposed between the first solder region and the second solder region; controlling a height of the first solder region and the second solder region by a height of the barrier (Fig. 9A); the barrier 23a has a different shape than the first solder region 40 (Fig. 7D, also see [0075]) in a top-down view; the barrier 23a at least partially encircles the first solder region (Fig. 9B) in a top-down view; and the barrier 23a comprises an insulating material (i.e., solder resist, [0041]).
Regarding claim 32, Machida does not disclose a height of the barrier in a direction perpendicular to a major surface of the substrate is between 50 urn and 250 urn.
However, Machida further discloses that the height of the barrier 23a can be set arbitrarily ([0057]).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would
have been obvious to one of ordinary skill in the art at the time of the invention, to form
a height of the barrier in a range as claimed, because the height of the barrier is not critical since it can be optimized during routine experimentation, depending upon the desired height of the solder region formed therein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9,698,079 in view of Akram et al (US 6,569,753). 
Regarding independent claim 26, claims 14, 18 and 19 of U.S. Patent ‘079 claim a method comprising: depositing a passivation layer over a substrate; depositing a first conductive pad and a second conductive pad over the passivation layer; and depositing a barrier on the passivation layer, the barrier disposed between the first conductive pad and the second conductive pad (column 8, claim 14, lines 43-49), depositing a first solder region on the first conductive pad (column 8, claim 14, lines 59-60), the barrier partially laterally surrounding the solder region (column 9, claim 19, “cross shape”), a 
U.S. Patent ‘079 does not claim the barrier vertically overlapping a portion of the first conductive pad.
However, Akram (Fig. 2) teaches a method comprising a barrier 50 partially surrounding a conductive pad 12 and vertically overlapping a portion of the conductive pad 12.  Accordingly, it would have been obvious to have the barrier overlapping a portion of the conductive pad because the arranging of the barrier is not critical, it can be adjusted according to the desired location of the solder region which is required for the circuit layout.
Regarding dependent claims 27-32, claims 14-20 of U.S. Patent ‘079 claim common subject matters as claims 27-32 of the present invention or are obvious variations thereof.   	  
Allowable Subject Matter
Claims 13, 15-16, 18-25, 33 and 34 are allowed.
The prior art of record neither anticipates nor renders the obvious all of the limitations recited in the base claims 13 and 21, including:
● depositing a non-conductive material in an opening of a stencil to form a set of barriers over the passivation layer, a first barrier of the set of barriers between the first contact pad and the second contact pad, the opening in the stencil having a first width at a top of the stencil and a second width at a bottom of the stencil, the first width being narrower than the second width, the first barrier having angled sidewalls, the set of 
●  a bottom surface of the first barrier portion being in direct contact with an upper surface of the passivation layer opposite the substrate, the first barrier portion disposed on the first transition portion of the first interconnect structure, the second barrier portion adjacent the first PPI pad, the first barrier structure and second barrier structure completely laterally separated from each other; and forming an eutectic connector disposed between the first barrier portion and the second barrier portion, the eutectic connector contacting a first sidewall of the first barrier portion, an upper portion of the first sidewall of the first barrier portion being free from the eutectic connector (claim 21).
Response to Arguments
Applicant’s arguments with respect to independent claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/           Primary Examiner, Art Unit 2817